— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered January 10, 1983, convicting him of robbery in the first degree (12 counts) and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738, reh denied 388 US 924; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We have examined the contentions raised by the defendant in his supplemental pro se brief and find them to be without merit. Kunzeman, J. P., Weinstein, Eiber and Spatt, JJ., concur.